Exhibit August 7, 2009 TSX: QC NYSE-AMEX/AIM:QCC QUEST CAPITAL REPORTS SECOND QUARTER 2009 RESULTS Vancouver, British Columbia – Quest Capital Corp. (“Quest” or the “Company”), a Canadian Mortgage Investment Corporation (“MIC”), today reported its financial results for the three and six months ended June 30, 2009, including solid progress in monetizing its loan portfolio. “We’re pleased with the progress made to date this year in the context of challenging credit and real estate markets,” said A. Murray Sinclair, Quest Chairman. “As a result of adjusting our focus, we were able to monetize $25 million in loans during the quarter, eliminate bank debt, improve liquidity and strengthen our asset management capabilities. While we still have much work to do, and realistically face the potential for additional loan losses, we begin the third quarter with a lower cost base and confidence in our ability to realize value from our portfolio, protect shareholders’ equity and manage through this stage of the economic cycle.” SECOND
